Citation Nr: 0608179	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  00-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 
 
2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from October 1974 through 
September 1977, and again from November 1990 through June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In January 2004, the veteran filed to reopen several 
previously denied claims.  All, except for asthma, have since 
been decided.  The claim to reopen asthma is REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

The veteran does not have a currently diagnosed disability 
related to his right shoulder.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a right shoulder 
disability.  He contends that he suffered an injury while in 
service, but the preponderance of the evidence is against his 
claim, because there is no competent medical evidence of a 
current disability to the right shoulder.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131;  
38 C.F.R. § 3.303(a).

Here, the veteran's service medical records show that he 
complained of shoulder pain in October 1990 following a motor 
vehicle accident.  He was diagnosed with "non-specific post-
traumatic shoulder pain."  Other service records show that 
he had made shoulder complaints associated with an injury 
while unloading packages from a van.  The record does not 
indicate which shoulder was injured.  The veteran submitted 
several witness statements to show that he sustained injuries 
in service.  For the purposes of this decision only, the 
Board concedes that the veteran had complaints associated 
with his right shoulder in service and that this second 
element of service connection is established.  

The claim fails because he has not met the first requirement 
of service connection - there is no evidence of a current 
disability.  A review of his post-service VA records shows 
treatment for multiple complaints related to his left 
shoulder, although he complained of bilateral shoulder pain 
in September 2003.  Decreased range of motion and stability 
was noted at that time, but no disability was diagnosed.  In 
March 2004, a VA examiner reported that the veteran had full 
range of motion in the right shoulder with no decrease due to 
pain, weakness, fatigue or lack of endurance after repetitive 
movement.  The VA examiner made no diagnosis of a right 
shoulder disability.  

Although the veteran complains of pain, no right shoulder 
disability has been diagnosed.  Complaints of pain alone are 
not enough to establish service connection.  There must be 
competent medical evidence of a current disability resulting 
from that condition or injury.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  The claim is denied 
because the veteran does not meet the first requirement for 
service connection.  He does not have a current right should 
disability.  

The only positive evidence in this case of a right shoulder 
disability is the veteran's statements.  The record does not 
reflect that he is a medical professional. As a lay person, 
he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In March 2001, VA sent the veteran a letter that satisfied 
its duty to assist.  The letter notified the veteran of the 
evidence necessary to establish service connection, notified 
him of the evidence he needed to submit, notified him of what 
VA would obtain on his behalf, and asked him to tell VA about 
any additional information or evidence that he wanted VA to 
get on his behalf.  The September 2003 letter restated the 
requirements for service connection and updated the veteran 
as to the content of the claims folder.  Thus, the March 2001 
and September 2003 letters satisfied VA's duty to notify.  
There is no error in the RO's not providing notice prior to 
the initial adjudication decision where such notice was not 
mandated at the time.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
his VA treatment records and service medical records, all of 
which have been reviewed.  VA also afforded the veteran a VA 
examination in order to assist in the development of his 
claim.  The VA examination report is of record.  The veteran 
has not identified additional available evidence to 
substantiate his claim; thus, VA satisfied its duty to 
assist.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

The veteran contends that he is entitled to service 
connection for a left shoulder disability, because he entered 
service in sound condition, injured his left shoulder during 
Desert Storm, and has a current left shoulder disability.  

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  
38 U.S.C.A. § 5103A(d) (2005).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.

Here, the service medical records reflect treatment for a 
left shoulder injury and a diagnosis of probable rotator cuff 
disease.  Since service he has been treated for left shoulder 
pain several times and in February and April 2003, tendonitis 
was diagnosed while noting the possibility of a tear.  

The veteran's March 2004 Gulf War Guidelines Exam diagnosed 
mild degenerative left shoulder impingement syndrome.  
Despite an in-service diagnosis of a possible rotator cuff 
disease, and post-service treatment regarding the left 
shoulder, VA has not afforded the veteran an orthopaedic 
examination to assess the current nature and etiology of his 
left shoulder injury.  Thus, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA 
orthopaedic/joint examination to first, 
determine if the veteran has a current 
left shoulder disability, and, if so, to 
assess the nature and etiology of the 
disability.  In particular, 
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should assess and 
diagnose any current left shoulder 
disability.
*	If the veteran is diagnosed with a 
current left shoulder disability, 
then the examiner should offer an 
opinion as to whether it is more 
likely than not (i.e. probably 
greater than 50 percent), at least 
as likely as not (i.e. probably 50 
percent), or less likely than not 
(i.e. probably less than 50 
percent) that the veteran's left 
shoulder disability had its onset 
during service or is in any other 
way causally related to service.  
*	The clinical basis for the 
examiner's opinion(s) should be 
set forth in detail.
*	If the veteran fails to report to 
the examination, this should be 
documented in the claims folder.  

2.	Readjudicate the veteran's service 
connection claim.  If the claim remains 
denied, the RO should provide the veteran 
and his representative with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


